

GUARANTEE


The Surety (hereinafter referred to as the “Surety”) provides Chang Hwa Bank
group (Chang Hwa Commercial Bank, including respective branches, hereinafter
referred to as the “Bank”) with guarantee that the loan obligations of Kid
Castle Internet Technology Corporation (hereinafter referred to as the
“Borrower”) to the Bank is limited to the amount of NT$  21,939,000 and relevant
loan interest, deferred interest, penalty, compensation, and other liabilities
subordinate to the loan shall be undertaken by the Borrower and the Surety shall
be jointly liable with the Borrower for performing the obligations set forth in
this clause. The Borrower and the Surety hereby agree to observe the following
terms and conditions.


General Provisions :


Article 1
 
All loans mentioned in this Guarantee include money, bills, sum of money
advanced, overdraft, guarantee, compensation, and debts that are derived from
loan related laws the Borrower owes to the Bank (including loans made in the
past and loan payables at present).    
Article 2
 
 
 
In the event the Borrower fails to settle any loan repayment on the maturity
date/due date (including the status that the Borrower forfeits the right on a
loan), the Bank can directly ask for repayment of loan payables from the Surety
prior to filing a lawsuit in court against the Borrower or seek compulsory
execution of the Borrower’s property and/or security for a loan. After the
compensation to be made by the Surety on the Borrower’s behalf, the Bank shall
hand over the mortgage to the Surety on which defect is found, in this
connection, the Surety shall have no objection.
    Article 3 The interest and deferred interest of each loan shall be
calculated based on respective debt obligation and interest rate stipulated in
each loan agreement; if the Borrower defaults to repay the loan, 10% of a
designated loan interest (if there is any designated deferred interested rate,
such interest rate shall prevail) shall be calculated as penalty for less than
six months, whereas 20% of a designated loan interest shall be calculated as
penalty for the period in excess of six months.     Article 4 The Surety agrees
that the Bank has a lien on the Surety’s savings of various types deposited in
the Bank and creditor’s right of the Surety to the Bank no matter if the
maturity date is due or not, if the Borrower defaults to repay the loan. The
offset of the creditor’s right of the Surety shall be effective as soon as the
Surety’s account is rendered. At the same time, the deposit slip, deposit
passbook, or other receipts issued from the Bank to the Surety shall be
ineffective during the period of loan offset. In the event the offset amount is
insufficient to the compensation of all loans made by the Surety on the
Borrower’s behalf, the Surety is still liable to the compensation of the rest of
the loan amount.

 

--------------------------------------------------------------------------------


 

Article 5
The Surety shall bear the joint liability to repay all loans on the Borrower’s
behalf, even though the Surety does not sign a loan receipt, a promissory note,
or other debt obligations the Borrower owes to the Bank according to the
Guarantee.
    Article 6
In the event any disputes arising from the explanation and execution of the
Guarantee and may bring in a lawsuit case, all parties agree that case shall be
subject to the jurisdiction of the Taiwan Taipei District Court for the first
trial of such lawsuit. If there is any exclusive jurisdiction of courts
stipulated by laws, the laws shall govern.

 
Surety : Pai Suang-Yi
Address : 1-3, Alley 80, Guan-yin Lane, Baisha Village, Huatan Township, Chang
Hwa County


Surety : Yang Ming Tan
Address : Lin-377, 1st Neighborhood, Cheng-Der Li, Ho Bian Bei Street, San-Chung
City, Taipei County


Surety :
Address :


Surety :
Address :


Surety :
Address :




Identity Verification
Pai Suang-Yi
 
Apr. 13, 2006
Yang Ming Tan
 
Apr. 13, 2006
 
 
MM/DD/YYYY
 
 
MM/DD/YYYY



Please note : continue on next page…
 

--------------------------------------------------------------------------------




Special Clauses :


To Chang Hwa Commercial Bank


The Surety may notify the Bank to terminate this Guarantee in writing at any
time; however, the Guarantee is terminated :


q
on the next business day after the Bank receives the notification

   

q ___________________________________________. 



The Surety shall not bear the joint liability to the loans incurred between the
Bank and the Borrower starting from said date as above; nevertheless, the Surety
shall be liable for all loans payable that the Borrower owes to the Bank within
the maximum loan amount as agreed before the date stated above.
The special clauses above are understood and agreed by the Surety.


The Surety hereby declares that all clauses in the Guarantee have been carefully
reviewed within a reasonable period.




Surety : Pai Suang-Yi  (seal)


Surety : Yang Ming Tan (seal)


Surety : (seal)


Surety : (seal)


Surety : (seal)




Date : Apr. 13, 2006




Loan Support Supervisor
 
Loan Admin. Clerk
 
Account checked by
 
Signature checked by
 






--------------------------------------------------------------------------------



